                      Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 1 of 7
                                       United States District Court
                                         DISTRICT OF MONTANA BILLINGS DIVISION

 UNITED STATES OF AMERICA                                                          AMENDED JUDGMENT IN A CRIMINAL CASE


                                                                                   Case Number: CR 18-128-BLG-SPW-2

 DAVID LOPEZ                                                                       USM Number: 17522-046
 Date of Original Judgment or Last Amended Judgment:                           ^ Brian Fav
 10/23/2020
 Reason for Amendment:                                                             Defendant's Attorney

 □    Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))          □   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                   3583(e))
 □    Reduction of Sentence for Changed Circumstances                          □   Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                         Compelling Reasons (18 U.S.C. § 3582(c)(1))
 □    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)             □   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                   Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 13   Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)            □   Direct Motion to District Court Pursuant   □    28 U.S.C. § 2255 or
                                                                                          □       18 U.S.C. § 3559(c)(7)
                                                                               □   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
       pleaded guilty to count(s)                               1 and 2 of the Superseding Information, file 1/16/2020
       pleaded nolo contendere to count(s) which was
  □
       accepted by the court
       was found guilty on count(s) after a plea of not
 □
       guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                       Offense Ended                  Count
 21:841A=Cd.F Possession With Intent To Distribute Methamphetamine and 18:2 Aiding and                     07/06/2018                     1
 Abetting.
 18:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking Crime and 21:853(A)(1)             07/06/2018
 and (2) Criminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.



         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.                                                           ^

                                                                        Date ofdmposition of Judgment



                                                                                   of Judge

                                                                        Susan P. Walters. United States District Judge
                                                                        Name and Title of Judge

                                                                        October 27.2020
                                                                        Date
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 2 of 7
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 3 of 7
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 4 of 7
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 5 of 7
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 6 of 7
Case 1:18-cr-00128-SPW Document 146 Filed 10/27/20 Page 7 of 7
